DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
The Applicant arguments and claim amendments received on November 4, 2021 are entered into the file. Currently, claims 18, 23, 25, 32, 33 and 37 are amended; claims 1-17, 26 and 34 are cancelled; resulting in claims 18-25, 27-33 and 35-37 pending for examination. 
This is a non-final office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitation reciting “wherein each of the interlocking shapes repeat at a current repeat length based on a current cut length for a current label” is indefinite in light of the amendments made to independent claim 18 requiring “wherein the pattern of adhesive comprises a repeat length that varies for the pattern based on a cut length for each corresponding label”. 
In claim 18, the adhesive pattern had a repeat length that varies based upon the length of the label. Therefore, depending on the length of the label, the adhesive pattern may have one repetition or 4. In claim 24, it is not clear what is meant by “current repeat length” or “current cut length” or what that means structurally for the claimed label having an adhesive pattern.
Regarding claim 33, the limitation reciting “wherein the pattern is repeated at current repeat length based on a current cut length for a current label” is indefinite in light of the amendments made to independent claim 32 requiring “wherein a repeat length of the pattern for each label varies based on the cut length of each corresponding label”.  
In claim 33, it is not clear what is meant by “current repeat length” or “current cut length” or what that means structurally for the claimed label having an adhesive pattern.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 18, 19, 20, 21, 23, 29, 30, 32, 33, 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs (US 6,830,795; previously cited).
Regarding claims 18, 19, 20, 21, 29 and 30, Downs teaches a stripe coated linerless label, wherein the label is comprised of a substrate (100, 200) such as thermal sensitive paper or thermal sensitive film having a label face (122; first side) and a back side (124; second side) pattern coated with stripes of adhesive (126, 130, 134), forming adhesive areas and adhesive-free areas (col. 2 Ln. 1-40, col. 3 Ln. 40-col. 4 Ln. 60, Figure 1, 3, 5-7). The number of stripes of adhesive as well as the thickness (pattern of adhesive) will vary depending on the intended use of the label, and the adhesive may be applied in discontinuous segments, spots, dots or other arrangements (pattern of adhesive) (col. 4 Ln. 5-60). The label face is stripe coated with a release coat (106, 114, 120), wherein the release coat aligns with and overlaps the adhesive when the label is stacked or rolled, wherein the release coat (106, 114, 120) is selected to include properties such that the stripes of adhesive (126, 130, 134) will release easily from and yet retain an affinity for the release coat (106, 114, 120). 
Downs does not expressly teach the limitation reciting “wherein the pattern of adhesive comprises a repeat length that varies for the pattern based on a cut length for each corresponding label”, however, Downs does teach that the adhesive pattern can be discontinuous segments, discontinuous spots, or striped wherein the thickness of the stripes will vary depending on the intended use of the label ([col. 4 Ln. 4-17, 49-63). It would have been obvious to one of ordinary skill in the art at the time the invention was made based on the teachings of Downs, that an adhesive pattern comprising a pattern 
Regarding claim 23, the limitation reciting “wherein the pattern of adhesive is located in areas of the second side to avoid contact with a cutting mechanism of a printer when the label is cut from the roll of labels by the cutting mechanism of the printer” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. 
Furthermore, Downs teaches that the adhesive is applied in a pattern that is comprised of adhesive-free areas (col. 2 Ln. 1-40, col. 3 Ln. 40-col. 4 Ln. 60, Figure 1, 3, 5-7), which would inherently reduce the contact of the adhesive with the cutting mechanism of the printer, as the adhesive layer is applied as a continuous layer.	
Regarding claims 32, 33, 36, Downs teaches a stripe coated linerless label, wherein the label is comprised of a substrate (100, 200) having a label face (122; first side) and a back side (124; second side) pattern coated with stripes of adhesive (126, 130, 134), forming adhesive areas (first areas/pattern of adhesive) and adhesive-free areas (second areas devoid of any adhesive) (col. 2 Ln. 1-40, col. 3 Ln. 40-col. 4 Ln. 60, Figure 1, 3, 5-7). 
Downs does not expressly teach the limitations reciting “wherein a repeat length of the pattern for each label varies based on a cut length for each corresponding label”, in claim 32 or “wherein the pattern is repeated at current repeat length based on a current cut length for a current label”  in claim 33 however, Downs does teach that the 
Regarding claim 37, Downs teaches a stripe coated linerless label roll (continuous web of a substrate), wherein the label is comprised of a substrate (100, 200) having a label face (122; first side) and a back side (124; second side) pattern coated adhesive (126, 130, 134), forming adhesive areas (first portion) and adhesive-free areas (second portion) (col. 2 Ln. 1-40, col. 3 Ln. 40-col. 4 Ln. 60, Figure 1, 3, 5-7). The label face is stripe coated with a release coat (106, 114, 120), wherein the release coat aligns with and overlaps the pattern of the adhesive when the label is stacked or rolled, wherein the release coat (106, 114, 120) is selected to include properties such that the stripes of adhesive (126, 130, 134) will release easily from and yet retain an affinity for the release coat (106, 114, 120). Figure 1 shows a label roll (10) having a plurality of labels (100) with lines of perforation (104) to facilitate separating the labels into labels having the same length.
Downs teaches that the adhesive can be applied in discontinuous segments, discontinuous spots or other arrangements depending on the intended use of the label, while the pattern release coat is applied as continuous stripes (col. 4 Ln. 4-17, 49-60). 
Downs does not expressly teach the limitation reciting “wherein repeat lengths of the pattern are varied between adjacent labels within the roll based on a cut length of the corresponding label and the adjacent label”, however, Downs does teach that the adhesive pattern can be discontinuous segments, discontinuous spots, or striped wherein the thickness of the stripes will vary depending on the intended use of the label ([col. 4 Ln. 4-17, 49-63). It would have been obvious to one of ordinary skill in the art at the time the invention was made based on the teachings of Downs, that an adhesive pattern comprising a pattern of discontinuous segments, spots or stripes would be capable of comprising a pattern having a repeat length that varies based on the cut length of corresponding labels, as the adhesive pattern is irregular. 


Claims 24, 25, 27, 28 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs (US 6,830,795; previously cited) in view of Fulweiler (US 2010/0015374, cited on IDS, Exhibit 1008 in Inter Partes Review of US 8,445,104; previously cited).
Regarding claims 24, 25, 27, 28 and 35, 
Fulweiler teaches a label for wrapping around cups, wherein the label is comprised of a substrate having a first side and a second side, the second side comprises an adhesive pattern which can be formed by one or more shapes including ovals, crosses, line segments, beads, crisscross patterns, etc. ([0006, 0009-0010, 0026-0027, 0030-0033], Figure 2, 7-10). The adhesive pattern taught by Fulweiler can vary in density between the top and the bottom of the label (i.e. repeat at random distance) and can vary in both size and distribution throughout the adhesive pattern ([0030-0033]). The adhesive pattern taught by Fulweiler can be provided at a thickness such that it is in register with printing provided on the opposing surface of the substrate, thus providing raised lettering or angularly sensitive images, and the periphery of the label is left free of adhesive so that the adhesive does not leak beyond the periphery of the label. 
It would have been obvious to one of ordinary skill in the art to utilize any of the patterns taught by the label Fulweiler for the adhesive pattern in the label taught by Downs to adjust the adhesive strength based on the intended use of the label, as well as provide raised features for any printing performed on the opposing side of the label. 

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs (US 6,830,795; previously cited) in view of ATB-Systems-Etiketten GMBH& Co. Translation (DE 20 2004 018 325, cited on IDS, Exhibit 1004 in Inter Partes Review of US 8,445,104; hereafter referred to as “ATB” ; previously cited)
Regarding claim 31, Downs teaches all the limitations of claim 29 above, and while the reference teaches that the adhesive can be applied in discontinuous segments, discontinuous spots or other arrangements depending on the intended use of the label, while the pattern release coat is applied as continuous stripes (col. 4 Ln. 4-17, 49-60), it does not expressly teach that the adhesive pattern is comprised of non-interlocking shapes oriented in an angular arrangement with respect to a horizontal of vertical axis of the substrate.
ATB teaches a self-adhesive label roll comprising a linerless paper or plastic material, such as thermal paper (substrate with a thermally sensitive coating), having a front side and a back side, wherein a release coating is applied to the thermal paper ([0002-0005, 0008-0013, 0018-0019, 0022-0034]; Figure 2, 3, 4). A patterned adhesive layer is formed on the back side of the thermal paper (substrate with a thermally sensitive coating) including either a central stripe of adhesive having adjacent diagonal strips of the same width on either side, alternating with adhesive free zones as shown in Figure 3, or diagonal stripes of adhesive arranged mirror inverted to one another, alternating with adhesive-free zones as shown in Figure 4 ([0008, 0011-0013, 0018-0019, 0028-0034]). ATB further teaches that the diagonal stripes allow for an easy removal of the adhesive label ([0011]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the adhesive taught by Downs to have the diagonal stripes as taught by ATB to allow for an easy removal of the adhesive label. 



Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. dependent claims 20, 19 and independent claim 18). 
The following is a statement of reasons for the indication of allowable subject matter: The prior art of Downs does not teach or render obvious the claimed invention of the instant application including the limitations of dependent claim 22 as it depends from independent claim 18. 
The invention of claim 22 as it depends from claim 20 and 18 requires all the features of claims 18, 19, and 20, and additionally comprises a uniform release coating on the first side over a thermally sensitive coating. Downs teaches away from a uniform release coating in col. 1 Ln. 40-60, citing coating the entire face of a label with an adhesive repellent liner coat is often expensive, difficult to manufacture and yields a very low surface energy for the label face, making it difficult for users to handwrite or print upon the label. Therefore, there is no motivation or suggestion in Downs to modify the spot pattern release coat to be uniform as presently recited by the claims. 



Response to Arguments
Response-Claim Objections
The previous objections to claims 18 and 23 are overcome by Applicants amendments to the claims in the response filed November 4, 2021. 

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the rejections over the primary reference ATB, see 5 and the amendments to the independent claims, filed November 4, 2021, with respect to claims 18-37 have been fully considered and are persuasive.  The previous rejections utilizing the primary reference to ATB have been withdrawn. 
ATB does not teach the newly added feature, wherein the repeat length of the adhesive pattern varies based upon the cut length for each corresponding label as amended into independent claims 18, 32 and 36. The adhesive pattern taught by ATB as shown in Figure 4 has an adhesive pattern comprised of diagonal adhesive strips that extend symmetrically from the center of the adhesive label, wherein the adhesive strips alternate with equally wide adhesive-free diagonal strips ([0020-0021]). The reference does not teach or suggest an adhesive pattern wherein the repeat length of the adhesive pattern varies based on the cut lengths of corresponding labels. 

Applicant's arguments filed November 4, 2021 with respect to the rejections over the primary reference Downs have been fully considered but they are not persuasive.
The Applicant argues on page 6 that Downs fails to teach or suggest that the pattern of adhesive is repeated at a repeat length that varies based on the cut length of the label. This argument is not persuasive. 
As stated in the above rejections, Downs does teach that the adhesive pattern can be discontinuous segments, discontinuous spots, or striped wherein the thickness of the stripes will vary depending on the intended use of the label ([col. 4 Ln. 4-17, 49-63). It would have been obvious to one of ordinary skill in the art at the time the invention was made based on the teachings of Downs, that an adhesive pattern comprising a pattern of discontinuous segments, spots or stripes would be capable of comprising a pattern having a repeat length that varies based on the cut length of corresponding labels, as the adhesive pattern is irregular. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        9354